Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected for missing antecedent basis for claim language “…wherein the first electrode, the second electrode, the third electrode, and the fourth electrode face the submount…” .
 Considering the previous limitations examiner is interpreting as “ …wherein the first electrode pad, the second electrode pad, the third electrode pad, and the fourth electrode pad face the submount…”. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,309,350(Hereinafter ‘350). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, ‘350 discloses: 
A light-emitting diode module (Claim 1), comprising:
a first encapsulated light-emitting diode (LED) unit comprising a first optoelectronic unit, a first electrode pad and a second electrode pad which are formed directly below the first optoelectronic unit (Claim 1); and a first transparent structure covering the first optoelectronic unit, the first electrode pad, and the second electrode pad (Claim 1);
a second encapsulated LED unit comprising a second optoelectronic unit a third electrode pad and a fourth electrode pad which are formed directly below the second optoelectronic unit (Claim 1); and a second transparent structure covering the second optoelectronic unit, the third electrode pad, and the fourth electrode pad (Claim 1);
a submount arranged under the first encapsulated LED unit and the second encapsulated LED unit, wherein the first electrode, the second electrode, the third electrode, and the fourth electrode face the submount (Claim 1);
a first pin arranged under the first electrode pad (Claim 1); and
a second pin arranged under the second electrode pad (Claim 1);
wherein the first pin is connected to the submount (Claim 1).

Claims 2-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent ‘350 as well as by virtue of dependency on claim 1. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,356,070(Hereinafter ‘070). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, ‘070 discloses: 
A light-emitting diode module (Claim 1), comprising:
a first encapsulated light-emitting diode (LED) unit comprising a first optoelectronic unit, a first electrode pad and a second electrode pad which are formed directly below the first optoelectronic unit (Claim 1); and a first transparent structure covering the first optoelectronic unit, the first electrode pad, and the second electrode pad (Claim 1);
a second encapsulated LED unit comprising a second optoelectronic unit a third electrode pad and a fourth electrode pad which are formed directly below the second optoelectronic unit (Claim 1); and a second transparent structure covering the second optoelectronic unit, the third electrode pad, and the fourth electrode pad (Claim 1);
a submount arranged under the first encapsulated LED unit and the second encapsulated LED unit, wherein the first electrode, the second electrode, the third electrode, and the fourth electrode face the submount (Claims 5 and 7);
a first pin arranged under the first electrode pad (Claim 1); and
a second pin arranged under the second electrode pad (Claim 1);
wherein the first pin is connected to the submount (Claim 1).
Claims 2-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent ‘070 as well as by virtue of dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0266058, hereinafter Lee).
With respect to Claim 1, Lee discloses a light-emitting diode module (Fig. 6C), comprising:
a first encapsulated light-emitting diode (LED) unit (Fig. 6C) comprising a first optoelectronic unit (250&254), a first electrode pad (530) and a second electrode pad (532) which are formed directly below the first optoelectronic unit (530 and 532 are directly below 250&254); and a first structure covering the first optoelectronic unit, the first electrode pad, and the second electrode pad (252 covers 250&254, 530 &532); a second encapsulated LED unit (second unit in Fig. 6C) comprising a second optoelectronic unit (251&255) a third electrode pad (531) and a fourth electrode pad (533) which are formed directly below the second optoelectronic unit (531 and 533 are directly below 251&255); and a second structure (253) covering the second optoelectronic unit, the third electrode pad, and the fourth electrode pad (253 covers 251&255, 531 and 533); a submount (510) arranged under the first encapsulated LED unit and the second encapsulated LED unit, wherein the first electrode, the second electrode, the third electrode, and the fourth electrode face the submount (530, 532, 531 and 533 face 510); a first pin (520)arranged under the first electrode pad (520 is under 530); and a second pin (522) arranged under the second electrode pad (522 is under 532); wherein the first pin is connected to the submount (520 is connected to 510).
	Lee in the same embodiment does not explicitly disclose that the first and the second structures are transparent.
In another embodiment, Lee discloses that the first and the second structures are transparent (para 0031; and 0035; encapsulant is transparent). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s first embodiment by having a transparent encapsulant in order to emit light in a light-emitting device. 
With respect to claim 2, Lee discloses wherein the second pin has a width larger than that of the second electrode pad (mere changing the width of the pin is not criticial). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s device by by having a second pin width larger than that of the second electrode pad to achieve the optimal results.
With respect to claim 4, Lee discloses wherein the first transparent structure comprises a recess to cover the first optoelectronic unit (252 has a recess to cover 250&254).
	With respect to claim 5, Lee discloses wherein the first transparent structure is arranged to cover a top surface of the first optoelectronic unit and expose a bottom surface of the first optoelectronic unit (252 covers the top surface of 250&254 but does not cover the bottom surface).
With respect to claim 10, Lee discloses wherein the first pin comprises a first surface (top surface of 520) and a second surface (bottom surface of 520) opposite to the first surface, the first surface is connected to the first electrode pad and the first transparent structure (top surface of 520 is connected to 530 and 252), and the second surface is exposed from the first transparent structure (bottom surface of 520 is not covered by 252).
With respect to claim 12, Lee discloses wherein the first electrode pad and the second electrode pad are formed at a same side of the first optoelectronic unit to face the first pin (530 and 532 are formed at the same side of 250&254 and face 520).
With respect to claim 13, Lee discloses wherein the first electrode pad and the first pin are overlapped with each other in a vertical direction (530 and 520 overlap each other in vertical direction).
With respect to claim 16, Lee discloses wherein a third encapsulated light-emitting diode unit arranged with the first encapsulated light-emitting diode unit and the second encapsulated light-emitting diode unit in a linear pattern (Para 0010; Fig. 6C shows only two led units, however it’s obvious to have more than two devices arranged in linear direction).
With respect to claim 17, Lee discloses wherein two consecutive encapsulated light-emitting diode units of the first, second, and third encapsulated light-emitting diode units are spaced apart from each other by a constant distance (Fig. 6C; Para 0010; units are spaced apart from each other-having constant distance between units is obvious in order to expedite the dicing process). 
With respect to claim 18, Lee discloses wherein the first encapsulated light-emitting diode unit further comprises a third optoelectronic unit and a fourth optoelectronic unit, and the first optoelectronic unit, the third optoelectronic unit, and a fourth optoelectronic unit are arranged in a linear configuration (Para 0010; Fig. 6C shows only two led units, however it’s obvious to have more than two devices arranged in linear direction).
With respect to claim 20, Lee discloses wherein two consecutive optoelectronic units of first optoelectronic unit, the third optoelectronic unit, and the fourth optoelectronic unit are spaced apart from each other by a constant distance (Fig. 6C; Para 0010; units are spaced apart from each other-having constant distance between units is obvious in order to expedite the dicing process). 
	
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rogers (US 2012/0261551, hereinafter Rogers).
	With respect to claim 3, Lee does not explicitly disclose a conductive structure electrically connecting the first pin and the first electrode pad.
In an analogous art, Rogers discloses a conductive structure electrically connecting the first pin and the first electrode pad (Para 0105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s device by adding Rogers’s disclosure in order to connect different components of optoelectronic devices. 

	Claims 6, 7, 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Medendrop, JR. et al. (US 2008/0290353, hereinafter Medendrop). 
With respect to claim 6, Lee does not explicitly disclose wherein the first encapsulated LED unit has a size less than 0.1 mm3.
In an analogous art, Medendrop discloses wherein the first encapsulated LED unit has a size less than 0.1 mm3 (Para 0049). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Medendrop’s disclosure in order to minimize the size of light emitting device.
With respect to claim 7, Lee does not explicitly disclose wherein the first encapsulated LED unit is functioned as a pixel of a display.
In an analogous art, Medendrop discloses wherein the first encapsulated LED unit is functioned as a pixel of a display (Para 0087). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Medendrop’s disclosure in order to display images. 
With respect to claim 8, Lee does not explicitly disclose a fence surrounding the first encapsulated light-emitting diode unit for blocking light from the first encapsulated light-emitting diode unit.
In an analogous art, Medendrop discloses a fence (12 of Fig. 1) surrounding the first encapsulated light-emitting diode unit for blocking light from the first encapsulated light-emitting diode unit. Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Medendrop’s disclosure in order to control the light emitting from the led. 
With respect to claim 9, Lee does not explicitly disclose wherein the fence has a first top planar surface, and the first transparent structure has a second top planar surface flush with the first top planar surface.
In an analogous art, Medendrop discloses wherein the fence has a first top planar surface (13 of Fig. 1), and the first transparent structure has a second top planar (top surface of 25) surface flush with the first top planar surface (25 is flushed with 13). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Medendrop’s disclosure in order to control the light emitting from the led. 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Ito et al. (US 2005/0053336, hereinafter Ito).
With respect to claim 11, Lee discloses the light-emitting diode module of claim 1.
Lee does not explicitly disclose wherein the submount comprises epoxy, bismaleimide triazine, polyimide resin, polytetrafluorethylene, Al2O3, AIN, or AISiC.
In an analogous art, Ito discloses wherein the submount comprises AIN (Para 0060; Aluminum Nitride). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Ito’s disclosure in order to provide an insulator with high thermal conductivity. 

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Bierhuizen et al. (US 2009/0052158, hereinafter Bierhuizen).
With respect to claim 14, Lee discloses the light-emitting diode module of claim 1. 
Lee does not explicitly disclose a transparent cover arranged on the first encapsulated light- emitting diode unit without direct contact with each other.
In an analogous art, Bierhuizen discloses a transparent cover (24 of Fig. 1) arranged on the first encapsulated light-emitting diode unit without direct contact with each other (24 and 12 do not contact each other). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Bierhuizen’s disclosure in order to adjust the spectral distribution of an LED. 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Yamamoto et al. (US 2007/0138484, hereinafter Yamamoto).
With respect to claim 15, Lee discloses the light-emitting diode module of claim 1. 
Lee does not explicitly disclose a wavelength converting layer arranged around the first optoelectronic unit.
In an analogous art, Yamamoto discloses a wavelength converting layer (4 of Fig. 1A) arranged around the first optoelectronic unit (4 is around 3).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Yamamoto’s disclosure in order to absorb at least part of the light emitted from LED and converting the first wavelength into second wavelength.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Moeck et al. (US 2011/0317398, hereinafter Moeck).
With respect to claim 19, Lee discloses the light-emitting diode module of claim 1. 
Lee does not explicitly disclose wherein the first optoelectronic unit, the third optoelectronic unit, and a fourth optoelectronic unit are configured to emit different color lights.
In an analogous art, Moeck discloses wherein the first optoelectronic unit, the third optoelectronic unit, and a fourth optoelectronic unit are configured to emit different color lights (Para 0004). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s device by adding Moeck’s disclosure in order to have light of multiple colors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816